Title: Robert Saunders to Thomas Jefferson, 29 October 1815
From: Saunders, Robert
To: Jefferson, Thomas


          
            Sir,
             Williamsburg 29th Octr 1815.
          
          I have received your favor of the 22d inst. on the subject of the Property left by the late mr Bellini—In order that I might understand this subject; I applied yesterday to mr Bracken to be informed what remained in his hands, before I should determine to act under the Authority you have been pleased to say you will confide to me. From mr Bracken I learn that he has in his hands, perhaps, five hundred dollars; no settlement of his administration having been made whereby the precise Sum can be ascertained. On the subject of interest Mr Bracken remarks, that, under a Power given by the Representatives of mr Bellini to Mr Mazzeï, and at the solicitation of the latter, he remitted to London several years since a Bill which was accepted in his name to be demanded by him—That the money lay upwards of two years in London, and not being demanded by Mr Mazzei, was redrawn by him. That this circumstance, as well as being always ready to pay over the balance, ought to exempt him from the Payment of interest.
          I will accept the offer of the Power, and proceed to obtain a settlement of the estate with as little delay as possible—So soon as the money is received I will cause it, after the customary deductions, to be placed to your credit in the Bank of Virginia.
          with every consideration of respect,
          
            I am, Sir, your obedt Servant
            Ro: Saunders.
          
        